IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48105

 STATE OF IDAHO,                                 )
                                                 )       Filed: December 2, 2021
         Plaintiff-Respondent,                   )
                                                 )       Melanie Gagnepain, Clerk
 v.                                              )
                                                 )       THIS IS AN UNPUBLISHED
 JOHN MORGAN MCCOMAS,                            )       OPINION AND SHALL NOT
                                                 )       BE CITED AS AUTHORITY
         Defendant-Appellant.                    )
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction for possession of a controlled substance with intent to
       deliver, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       John Morgan McComas appeals from his judgment of conviction for possession of a
controlled substance with intent to deliver, Idaho Code § 37-2732(a)(1)(A). McComas argues the
district court erred in denying his motion to suppress because the State did not present sufficient
evidence that Officer Howell had the training and experience to detect marijuana odor and,
alternatively, that the totality of the circumstances did not establish probable cause for the search.
First, McComas’s challenge to Officer Howell’s training and experience is unpreserved. Second,
because the totality of the circumstances established that there was a credible detection of
marijuana odor by a trained officer, there was probable cause for the search. Accordingly, the
judgment of conviction is affirmed.




                                                     1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
        Officer Shanor stopped McComas for making an unlawful turn. Officer Shanor spoke to
McComas from outside of his driver side window; McComas handed Officer Shanor his
identification and disclosed that he had a semi-automatic rifle in the cab of his truck. Officer
Shanor recognized McComas’s name and his connection as a suspect in a firearm theft.
        Officer Shanor returned to his patrol car, requested backup, called McComas’s information
in to dispatch, and checked the availability of a drug dog. Dispatch relayed that McComas did not
have a driver’s license and a drug dog was approximately ten minutes away. Officer Shanor
returned to speak with McComas at his driver side window. McComas admitted he did not have
a driver’s license, stated he also had a pistol in the truck, and consented to Officer Shanor removing
the firearms and running the serial numbers to verify their registrations. Around this time, Officer
Howell arrived at McComas’s passenger side window, learned of McComas’s consent to remove
the firearms, and opened both of the passenger side doors of the truck to secure the firearms.
While Officer Howell was locating the firearms in the truck, he noted “smells like weed in here,
man.”
        The officers spoke behind McComas’s truck and discussed the firearms and the possible
connection to a recent theft of a similar semi-automatic rifle. Officer Howell expressed concern
that McComas may have additional firearms in the truck, particularly in a black bag he saw while
securing the firearms. The officers returned to speak with McComas about the bag; McComas
denied that any additional firearms were in the bag and he did not consent to its search.
        Officer Howell proceeded to run the firearms’ serial numbers while Officer Shanor
completed a citation for McComas driving without a license. Officer Shanor checked on the drug
dog’s status and learned it was several minutes from the scene. Officer Shanor returned to speak
with McComas. After Officer Shanor served McComas with a citation for driving without a
license, he informed McComas that Officer Howell smelled marijuana in the truck. Officer Shanor
asked McComas to get out of the truck and McComas complied.                 Officer Shanor opened
McComas’s driver side door and searched the truck. The search revealed ammunition, cash,
ledgers (including a list of clients, dates, drugs, and pricing), two marijuana edibles, and ten
marijuana cartridges.



                                                  2
       The State charged McComas with felony possession of a controlled substance with intent
to manufacture or deliver and misdemeanor possession of drug paraphernalia with intent to use;
the misdemeanor is not at issue in this appeal. McComas filed a motion to suppress. Although
McComas conceded that the smell of marijuana provides probable cause for a search, he argued
that the totality of the circumstances did not provide probable cause because only Officer Howell,
not Officer Shanor, smelled marijuana.
       The district court held a suppression hearing at which Officer Howell and Officer Shanor
testified. Officer Howell testified that he was a “drug recognition expert” who had seized and
smelled marijuana “hundreds” of times and he “smelled an overwhelming odor of marijuana”
within McComas’s truck. Although Officer Howell admitted that he cannot smell marijuana from
the cartridges or edibles that were found during the search, he also explained that marijuana has a
“pungent odor” that may linger in an area or container after the product is removed. Officer Shanor
testified that he did not smell marijuana prior to the search of McComas’s truck.
       Following the hearing, the district court found as credible Officer Howell’s testimony that
he has “both professional and personal experience in the odor of marijuana, and has smelled that
substance hundreds of times,” and the smell of marijuana from inside McComas’s truck “was
overwhelming.”     The district court’s credibility determination was based, in part, on the
spontaneous nature of Officer Howell’s utterance that he smelled marijuana during the encounter
and his subsequent testimony admitting that he could not smell marijuana from the edibles or
cartridges found during the search. The district court acknowledged that while Officer Howell
testified that he smelled marijuana, Officer Shanor testified that he did not. The district court did
not find these differing perceptions negated the existence of probable cause because the officers
had different locations and roles in the investigation. The district court concluded Officer Howell’s
smell of marijuana odor provided probable cause for the search. Accordingly, the district court
denied McComas’s motion to suppress.
       Pursuant to a conditional plea agreement, McComas pleaded guilty to possession of a
controlled substance with intent to deliver, reserving his right to appeal the denial of his motion to
suppress. The district court sentenced McComas to a suspended, unified sentence of four years,
with two years determinate, and placed McComas on probation. McComas timely appeals.




                                                  3
                                                  II.
                                    STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       McComas alleges the district court erred in denying his motion to suppress. McComas
argues that Officer Howell’s smell of marijuana did not provide probable cause to support the
search because the State did not make a threshold showing that Howell had the training and
experience necessary to identify marijuana through smell alone. Alternatively, McComas argues
that even if the State presented sufficient evidence of Officer Howell’s training and experience
with detecting marijuana odor, the totality of the circumstances did not provide probable cause for
the search. In response, the State contends that McComas’s argument regarding Officer Howell’s
training and experience was not presented in the district court and, thus, is not preserved for appeal.
Additionally, the State argues the claims fail on the merits.
       The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. Warrantless searches are presumed to be unreasonable and therefore violative of the
Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The State
may overcome this presumption by demonstrating that a warrantless search either fell within a
well-recognized exception to the warrant requirement or was otherwise reasonable under the
circumstances.    Id.   One of the longstanding exceptions to the warrant requirement is the
automobile exception which permits the search of a vehicle when there is probable cause to believe
there is contraband inside. United States v. Ross, 456 U.S. 798, 807-08 (1982); State v. Yeoumans,
144 Idaho 871, 873, 172 P.3d 1146, 1148 (Ct. App. 2007).



                                                  4
         Probable cause is the possession of information that would lead a person of ordinary care
and prudence to believe or entertain an honest and strong presumption that a person placed under
arrest is guilty of a crime. See State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059, 1062 (1996).
Probable cause is not measured by the same level of proof required for conviction. Id. Rather,
probable cause deals with the factual and practical considerations on which reasonable and prudent
persons act. Brinegar v. United States, 338 U.S. 160, 175 (1949); Julian, 129 Idaho at 136, 922
P.2d at 1062. When reviewing an officer’s actions, the court must judge the facts against an
objective standard. Julian, 129 Idaho at 136, 922 P.2d at 1062. That is, would the facts available
to the officer, at the moment of the seizure or search, warrant a reasonable person in holding the
belief that the action taken was appropriate? Id. An officer may rely on information supplied by
other officers and the collective knowledge of officers involved in the investigation in assessing
whether there is probable cause for a search. State v. Carr, 123 Idaho 127, 130, 844 P.2d 1377,
1380 (Ct. App. 1992). There is probable cause for a search when a trained officer detects the smell
of marijuana in a vehicle. State v. Gonzales, 117 Idaho 518, 519, 789 P.2d 206, 207 (Ct. App.
1990).
A.       McComas’s Challenge to Officer Howell’s Ability to Detect Marijuana Odor Is Not
         Preserved
         McComas argues the State failed to make the requisite showing that Officer Howell had
the training and experience to identify marijuana odor by smell, therefore, his smell of marijuana
in McComas’s truck could not establish probable cause for the search.1 Generally, issues not raised
below may not be considered for the first time on appeal. State v. Fodge, 121 Idaho 192, 195, 824
P.2d 123, 126 (1992). The Idaho Supreme Court recently held that in order to preserve an issue
for appellate review, not only must “the issue and the party’s position on the issue” be raised before
the trial court, but the party must also allege facts, apply relevant law to the facts, and state a
conclusion in the court below. State v. Randall, ___ Idaho ___, ___, ___ P.3d ___, ___ (Oct. 5,
2021) (holding while brief opposing motion to suppress alleged facts and stated conclusion, it did


1
        In support of this argument, McComas relies on Florida v. Harris, 568 U.S. 237 (2013)
which concerned the reliability of a drug dog’s positive alert on a car. McComas provides no
authority that any test set forth in Harris for assessing the sufficiency of a drug dog alert applies
to circumstances when a trained officer smells marijuana. A party waives an issue on appeal if
either authority or argument is lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970
(1996). Accordingly, we will continue to use the standard set out in State v. Gonzales, 117 Idaho
518, 519, 789 P.2d 206, 207 (Ct. App. 1990).
                                                  5
not support conclusion by applying law to facts and therefore issue was not raised to trial court);
see also State v. Wilson, ____ Idaho ___, ___, ___ P.3d ___, ___ (Sept. 7, 2021) (reiterating
preservation requirements and holding appellate argument was unpreserved because State
implicitly conceded below what it argued on appeal).
          Here, McComas’s motion to suppress asserted “[t]he question is if one officer doesn’t smell
the odor of marijuana and [another] officer does or alleges he does is that probable cause?” During
the suppression hearing, the State presented evidence detailing Officer Howell’s training and
experience and the circumstances surrounding the search of McComas’s truck. At the close of the
suppression hearing, McComas did not challenge Officer Howell’s training and experience.
Instead, McComas summarized the entirety of his argument as:
          [Y]ou come down to the fact that two police officers, both experienced, both with
          their heads in the same vehicle. And one said he smells the overwhelming--
          overwhelming odor of marijuana; the other one says he didn’t smell any odor of
          marijuana.
                  I just don’t believe that, with one saying yes, one saying no, with the
          seriousness of the intrusion, that it reaches a level of probable cause.
                  I’m quite confident, if this information had been taken to a judge and said,
          you know, Officer Shanor says he didn’t smell anything, Officer Howell said he
          did, I don’t believe a judge would issue a search warrant for that car, your Honor.
                  And I don’t think the Court should find probable cause based on Officer
          Howell saying he smelled the odor of marijuana either. Thank you.
          Thus, McComas never argued that the State did not present sufficient evidence to establish
Officer Howell had the training and experience to detect marijuana odor. Instead, the only issue
McComas raised to the district court was whether, given the totality of the circumstances, Officer
Howell’s detection of marijuana odor established probable cause for the search when Officer
Shanor did not smell the odor. Because a party must raise the issue, assert his position on the
issue, and support his position with facts, authority, and a conclusion to the trial court, McComas
has not preserved his challenge to the search of his truck based on whether Officer Howell had the
training and experience to detect marijuana odor. Accordingly, McComas waived the issue on
appeal.
B.        Officer Howell’s Credible Detection of the Odor of Marijuana in McComas’s Truck
          Created Probable Cause to Search
          McComas accepts the district court’s finding that Officer Howell’s testimony was credible,
therefore, McComas concedes that Officer Howell believed he smelled marijuana in McComas’s
truck. However, McComas argues that, given the totality of the circumstances, this did not create

                                                   6
probable cause to search McComas’s truck because: (1) Officer Howell lacked training and
experience to identify marijuana odor; (2) Officer Shanor did not smell marijuana odor prior to the
search; and (3) no additional circumstances supported the search. Thus, McComas argues that,
given the totality of the circumstances, Officer Howell’s detection of marijuana odor was not
sufficiently reliable to provide probable cause to search. As previously articulated, when asserting
to the district court that the totality of the circumstances did not give rise to probable cause,
McComas only offered one argument: because Officer Shanor did not smell marijuana inside
McComas’s truck, Officer Howell’s detection of marijuana odor did not establish probable cause
for the search. Therefore, this is the only argument we will consider on appeal.
        In Gonzales, we held “the smell of marijuana alone can satisfy the probable cause
requirement for a warrantless search.” Gonzales, 117 Idaho at 519, 789 P.2d at 207. Once
established, probable cause is not automatically eliminated by subsequent failures to detect the
odor. See State v. Anderson, 154 Idaho 703, 708, 302 P.3d 328, 333 (2012) (holding subsequent
failed alert does not necessarily negate a prior positive alert). Instead, “a failed alert is not per se
dispositive of probable cause, but rather merely one factor to be considered in the totality of the
circumstances analysis.” Id.
        Although McComas argues Officer Shanor’s failure to also smell marijuana prior to the
search of the truck renders Officer’s Howell’s detection of marijuana odor so unreliable that it
does not establish probable cause, the totality of the circumstances shows otherwise. The district
court found Officer Howell spontaneously commented on the odor in McComas’s truck while he
was attempting to locate and secure McComas’s firearms. The district court found Officer Howell
testified he had professional and personal experience in the odor of marijuana and the smell of
marijuana from inside McComas’s truck was overwhelming. The district court found Officer
Howell’s testimony to be credible.
        The district court also considered that Officer Shanor did not smell marijuana prior to the
search. The district court concluded that during the encounter with McComas, the officers were
in different locations, with different roles in the investigation; a review of the body camera footage
offered during the suppression hearing shows at the time Officer Howell stated he smelled
marijuana in McComas’s truck, Howell was inside the truck attempting to secure the firearms
while Officer Shanor was outside the truck, speaking with McComas through an open window.
Additionally, Officer Shanor testified that, given their positions, Officer Howell was downwind

                                                   7
from the truck and Officer Shanor was upwind during the encounter.               Accordingly, after
considering all the evidence, the district court did not find that Officer Shanor’s failure to smell
marijuana impacted Officer Howell’s credibility or the reliability of his detection. McComas does
not challenge any of these findings on appeal.
           Thus, taken together, the undisputed facts establish that Officer Howell, who was familiar
with the smell of marijuana based on his training and experience, smelled an overwhelming odor
of marijuana while moving items around inside the cab of McComas’s truck. Although Officer
Shanor did not smell marijuana at the time, Officer Shanor remained outside of the truck and
upwind, while Officer Howell was partially inside the truck searching to locate the firearms. Given
the totality of the circumstances, Officer Shanor’s failure to smell marijuana odor while he
remained outside the truck did not eliminate the probable cause established by Officer Howell’s
credible detection of marijuana odor while inside the truck. As such, the officers had probable
cause to search McComas’s truck based on the credible detection of marijuana odor by a trained
officer.
                                                  IV.
                                           CONCLUSION
           McComas’s challenge to the State’s threshold showing that Officer Howell had the training
and experience to detect marijuana odor is unpreserved. Because the search of McComas’s truck
was supported by probable cause, the district court did not err in denying McComas’s motion to
suppress. The judgment of conviction is affirmed.
           Judge LORELLO and Judge Pro Tem MELANSON CONCUR.




                                                   8